 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidential treatment request. Omissions are designated by three
asterisks (***). A complete version of this document is being filed separately
with the Securities and Exchange Commission.
Exhibit 10.__



Eastman Kodak Company
Professional Lab
Sales Agreement



      
For Kodak Use Only:

     
Buyer #
   
 
 
Cust Hierarchy # 
   
 
 



         
Buyer Name
  PCA LLC    
 
       
Street Address
  815 Matthews-Mint Hill Road    
 
       
City, State, Zip
  Matthews, NC 28105    
 
       
Telephone
  704-588-4351   Fax 704-845-8427
 
       
E-Mail Address
  dwithin@pcaintl.com   Web URL pcaintl.com
 
 
        Please specify the name and address, if different from above, of the
individual who should receive notices, faxes, and mailings from Kodak.
 
       
Contact Name
  David Alexander, CEO with a copy to Dave Withington,    
 
       
Street Address
  815 Matthews-Mint Hill Road    
 
       
City, State Zip
  Matthews, NC 28105    



Buyer Authorized Signature:

     
Buyer Signature
  /s/ David J. Withington
 
 
   
Print Name
  DAVID J. WITHINGTON
 
   
Title
  S V P
 
   
Date
  12/2/2005

Kodak Authorized Signature:

      Eastman Kodak Company
By
  /s/ John O’Grady
 
 
   
Title
  Director, US & C Sales & VP DFIS
 
  Digital & Film Imaging Systems
 
   
Date
  12-19-05
Business Operations
   
Manager’s Initials
  /s/ [ILLEGIBLE]
 

Kodak Regional Manager Verification:

     
Signature
 
 
 
 
 
   
Print Name
 
 
 
 
 
   
 
   
Date 
   
 
 

Kodak Notification:

     
 
   
 
  Eastman Kodak Company
 
   
 
  DFIS Contracts Management
 
  343 State Street
 
  Rochester, NY 14650-0508
 
   
 
  FAX 585-724-9089
 
   



Kpro Lab Sales Agreement
Tmp rev as of 3/27/03
Page 1

 



--------------------------------------------------------------------------------



 



This agreement between Eastman Kodak Company (“Kodak”) and PCA LLC (“Buyer”)
covers a term beginning January 1st, 2006 and ending June 30th, 2007 (“Term”).
Neither party is obligated to renew this agreement at the end of the Term nor to
extend this agreement beyond the Term.

1.0  Certain Obligations of Buyer

  •   Subject to the terms of this Agreement, Buyer shall purchase and use, for
its North American operations, (***) Color Negative Film during the Term, except
that Buyer may purchase up to 1% of its North American requirements for film
from other vendors for testing and evaluation.     •   Buyer shall purchase at
least (***) of Color Negative Film during calendar year 2006 and at least (***)
of Color Negative Film during the first six months of 2007 (each a “Purchase
Commitment”).     •   Buyer shall pre-pay all orders via wire transfer.     •  
Buyer shall provide a forecast to Kodak during each month, except for the last
three months, of this agreement containing a 12-month estimate of its
requirements for the Products referred to in Sections 1.0 and 2.0.     •   Buyer
shall purchase and take delivery of all quantities of the Products set forth in
the first 3 months of each forecast it provides to Kodak.     •   Buyer shall
purchase 100 ISO Film-5281 in minimum and multiple quantities of 1 pallet.     •
  Buyer shall purchase 200 ISO Film-5795 in minimum and multiple quantities of 1
pallet.     •   Buyer shall place all orders via the Kodak B2B Partner Site at
www.kodak.com/go/partner whenever practicable.

2.0 Certain Obligations of Kodak

  •   Kodak shall provide Buyer (***) for C-41 and RA-4 chemistry.     •   (***)

         
Film choices (unperforated)
  35mm x 100'   46mm x 100'
100 ISO Film-5281
  (***)   (***)
200 ISO Film -5795
  (***)   (***)
Portra 160NC-5755
  (***)   (***)

  •   Following the period beginning on January 1, 2006 and ending on March 1,
2006 (the “Ramp-Up Period”), Kodak shall ship Products ordered by Buyer under
this agreement within eight (8) days following Kodak’s receipt of payment for
such shipments. During the Ramp-Up Period, Kodak will use commercially
reasonable efforts to ship Products ordered by Buyer under this agreement within
fourteen (14) days following Kodak’s receipt of payment for such shipments.
Following the Ramp-Up Period, Kodak will use commercially reasonable efforts to
ship Products ordered by Buyer as soon as practicable following receipt of
payment for such shipments, it being Buyer’s expectation that most shipments can
be made the business day following such receipt of payment.     •   If Buyer
fails to achieve a Purchase Commitment, Kodak may, at Kodak’s sole discretion,
with respect to the Products to which such commitment applies, (a) recover from
Buyer an amount equal to the difference between that which Kodak received for
such Products and that which Kodak would have received for such Products had
they been sold at applicable catalog/list price(s), or (b) reduce the size of
the discounts associated with such Product(s) during the next six-month period
of the agreement (if any) by the percentage that Buyer fell short of such
commitment. Should Kodak elect to proceed under subpart (a) above, Buyer shall
pay the subject amount to Kodak within 45 calendar days of Kodak’s written
request for such amount.

Kpro Lab Sales Agreement
Page 2

 



--------------------------------------------------------------------------------



 



3.0 Products
This agreement applies only to the Kodak products referred to above
(“Products”). The Products sold to Buyer under this agreement are not for resale
and are only for the use or consumption by Buyer in the operation of its
business. Any resale of Products will be a material breach of this agreement,
allowing Kodak to immediately terminate this agreement without an opportunity by
Buyer to cure.
4.0 Payment Terms
Payment terms are Cash Before Delivery (C.B.D.). Kodak will review Buyer’s
financial situation and credit risk multiple times during the Term. If
conditions warrant, Kodak may, at its sole discretion and following written
notice to Buyer, extend payment terms that are more favorable to Buyer than
those initially set forth herein.
5.0 Price Increases
Kodak reserves the right to increase or decrease prices for Products. Kodak
shall, however, increase or decrease prices no more than one time every six
months and shall limit any price increase or decrease to the amount the PPI
changed on a percentage basis during the immediately preceding six months. As
used in this Section 5.0, “PPI” shall mean the seasonally adjusted Producer
Price Index for Finished Goods as published by The Bureau of Labor Statistics of
the U.S. Department of Labor. No adjustment shall be made to prices unless the
change in the PPI exceeded one and one-half percent (11/2%) during such
six-month period.
6.0 Delivery and Inspection
Buyer must inspect arriving shipments and report errors in shipment promptly.
Buyer must note visible damage and shortage on the carrier manifest immediately
upon unloading and report same to Kodak within 24 hours after delivery.
Concealed damage or shortages involving cartons received intact must be reported
to Kodak within 10 business days after receipt. Products received by Buyer and
not reported to Kodak as damaged or shipped in error within such 10 day period
will be deemed accepted by Buyer but subject to the warranty set forth in
Section 8.0. For invoice disputes alleging shortages, Buyer must request proof
of delivery within 90 days after the original invoice date. Following the
Ramp-Up Period, in the event of a delay in delivery for more than eight (8) days
beyond the scheduled delivery date, Buyer may purchase substitute product from
another vendor, it being understood that the quantity of such substitute product
shall not exceed the quantity of Product in Kodak’s delayed shipment. During the
Ramp-Up Period, such right of Buyer shall be triggered if Kodak’s delay in
delivery exceeds fourteen (14) days. In such event, the purchase of substitute
product shall not be counted against Buyer’s 1% limitation but shall be counted
in calculating Buyer’s purchase requirement.
7.0 Product Returns
All Products are sold without return privileges except where the Product is
damaged in transit or shipped in error by Kodak. Prior to returning any Product,
Buyer must first obtain a Return Material Authorization (“RMA”) from Kodak and
include that RMA number on the packing slip for returned material. Product must
be returned within 30 days after the RMA is issued. Kodak may refuse to accept
the return of any Product for which Buyer has not provided an RMA number, or for
which the RMA number was issued more than 30 days prior to the return. Returned
Product must include all items originally packaged with or accompanying the
Products. Kodak will issue a credit for authorized returns, calculated at
Buyer’s then-current purchase price (taking into account any and all relevant
discounts provided by Kodak). Kodak, in its sole discretion, may charge Buyer
for missing items, and Buyer agrees to pay such charges within 30 days of
receipt of notification of such charges.
8.0 Warranty
Kodak film Products are warranted to be free from defects in manufacture,
labeling, and packaging. Kodak chemical Products are warranted to be
merchantable. KODAK DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
USE. In the event of a breach of the foregoing warranty, Kodak’s sole
obligation, and Buyer’s exclusive remedy, shall be the replacement of such
defective Product, even though the defect, damage, or loss may be caused by the
negligence or other fault of Kodak. Should this exclusive remedy fail its
essential purpose, Kodak’s entire liability shall be limited to the refund of
the purchase price (taking into account any and all relevant discounts provided
by Kodak) of the defective Product.
Kpro Lab Sales Agreement
Page 3

 



--------------------------------------------------------------------------------



 



9.0   Applicability of Terms and Conditions Set Forth in Orders and Kodak’s
Catalog

9.1   The terms and conditions set forth in the Kodak Professional Finishing
Equipment and Supplies Price Catalog (as may be amended by Kodak from time to
time) that do not conflict with the terms and conditions set forth in this
agreement shall also apply to Kodak’s sale and Buyer’s purchase of the Products
(“Applicable Catalog Terms”).   9.2   Every order will be governed exclusively
by the terms and conditions set forth in this agreement and the Applicable
Catalog Terms. Any conflicting or additional term or condition set forth on any
order form or purchase order shall have no force or effect. Kodak may refuse
consent or impose additional charges as a condition to accepting a cancellation
or rescheduling an order.   10.0   Termination

10.1   Either party may immediately terminate this agreement by providing
written notice to the other party if such other party fails to remedy a material
breach of its obligations within sixty (60) days after receipt of written notice
from the non-breaching party specifying the nature of the breach.

10.2   Either party may terminate this agreement immediately by providing
written notice to the other party if such other party ceases to conduct its
operations in the normal course of business, and/or becomes insolvent.   10.3  
Either party may terminate this agreement without cause by giving the other
party six (6) months advance written notice.

10.4   Kodak may terminate this agreement immediately by providing written
notice to Buyer if Buyer a) attempts to assign this Agreement without Kodak’s
prior written consent, b) fails to meet a Purchase Commitment, or c) transfers,
directly or indirectly, to a competitor of Kodak, fifty percent (50%) or more of
either the assets or the voting stock of Buyer.   10.5   Kodak may terminate
this agreement immediately by providing written notice to Buyer as permitted
under Section 3.0.

10.6   The terms of this agreement, which, by their context are intended to
survive termination, shall survive termination.   11.0   Indemnity

11.1   Kodak will indemnify, defend and hold Buyer harmless against any claim
that any Products provided under this agreement infringe a United States Patent
or a copyright enforceable in the United States. Subject to the limitations in
this section, Kodak will pay any costs and damages that a court finally awards
against Buyer as a result of such claim or that are paid in settlement thereof,
including reasonable attorney’s fees, provided Buyer gives Kodak prompt written
notice of the claim and tenders to Kodak the defense and all related settlement
negotiations. Kodak will have no obligation with respect to any claim based upon
any modification of the Products or the use of the Products with products not
furnished by Kodak if the infringement would not have occurred but for the
modification or use.

11.2   Kodak will defend, indemnify, and hold harmless Buyer from and against
any claims, demands, liabilities or expenses, including reasonable attorneys’
fees and costs for any personal or bodily injury or property damage, to the
extent arising out of or resulting from any defects in Products. Kodak will have
no obligation with respect to any claim based upon any modification of the
Products or the use of the Products with products not furnished by Kodak if the
damage would not have occurred but for the modification or use.

11.3   Buyer will defend, indemnify and hold Kodak harmless from any and all
claims resulting from Buyer’s modification of the Products or Buyer’s use of the
Products with products not furnished by Kodak.

12.0 Limitation of Liability
NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY COST OF COVER OR OTHER
CONSEQUENTIAL, INCIDENTAL, INDIRECT, PUNITIVE OR SPECIAL DAMAGES ARISING FROM OR
IN RELATION TO THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THIS LIMITATION WILL NOT APPLY TO A PARTY’S INDEMNITY OBLIGATIONS, IF
ANY.
Kpro Lab Sales Agreement
Page 4

 



--------------------------------------------------------------------------------



 



13.0   Confidentiality

The terms of this agreement are confidential and shall not be disclosed by
either party, except as may be required by law.

14.0   Force Majeure

Kodak will not be responsible for any loss or damage due to delay in delivery of
Products resulting from any cause beyond its reasonable control. A delay
resulting from any cause beyond the reasonable control of Kodak shall extend the
time for delivery to a date that provides Kodak with a reasonable period to
deliver the Products after the cause of the delay has been removed. Following
the Ramp-Up Period, in the event of a delay in delivery for more than eight
(8) days beyond the scheduled delivery date, Buyer may purchase substitute
product from another vendor, it being understood that the quantity of such
substitute product shall not exceed the quantity of Product in Kodak’s delayed
shipment. During the Ramp-Up Period, such right of Buyer shall be triggered if
Kodak’s delay in delivery exceeds fourteen (14) days. In such event, the
purchase of substitute product shall not be counted against Buyer’s 1%
limitation but shall be counted in calculating Buyer’s purchase requirement.

15.0   Governing Law

This agreement will be governed by and construed in accordance with the
substantive laws of the State of New York as applied to agreements entered into
between two residents of the State of New York, without regard to its
choice-of-laws or conflicts-of-law principles. The parties submit to the
nonexclusive personal jurisdiction of, and waive any objection against the
jurisdiction of the United States District Court for the Western District of New
York, and the state courts of the State of New York in Monroe County, New York.

16.0   Miscellaneous

16.1   Assignment. Buyer may not assign this agreement or any rights or
obligations hereunder without the prior written consent of Kodak. Any attempt to
assign without such written consent shall be null and void.

16.2   Waiver. Failure by either party to enforce any term or condition of this
agreement will not be deemed a waiver of future enforcement of that or any other
term or condition of this agreement.

16.3   Severability. If any term of this agreement is held invalid or
unenforceable for any reason, the remainder of the provisions will continue in
effect as if this agreement had been executed with the invalid portion
eliminated.

16.4   Headings. The various headings in this agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
agreement.   16.5   Electronic Communications. Buyer acknowledges that Kodak
intends to send electronic mail communications to Buyer regarding this agreement
and the Products, and further agrees that all such electronic mail
communications to employees or contractors of Buyer who are involved with this
agreement are transactional or relationship messages within the meaning of the
CAN-SPAM Act of 2003.

16.6   Interpretation. This agreement is the result of negotiations between
parties of equal bargaining power and no inference in favor or against either
party will be drawn from the fact that such party has drafted any portion of
this agreement.

16.7   Conflicts in Documentation. In the event of a conflict between the
provisions of this agreement and the provisions set forth in the Applicable
Catalog Terms, the order of precedence shall be Sections 1-16 of this agreement
and then the Applicable Catalog Terms. The conflicting terms and conditions set
forth in the subordinate document shall be deemed deleted and shall not be
binding upon either party.

Kpro Lab Sales Agreement
Page 5

 



--------------------------------------------------------------------------------



 



16.8   Entire Agreement. This agreement and the Applicable Catalog Terms
constitutes the entire agreement of the parties and supersedes all prior
agreements and understandings, whether written or oral, with respect to the
subject matter of this agreement.

Kpro Lab Sales Agreement
Page 6

 